Citation Nr: 9914059	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-04 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected disability.

2.  Entitlement to service connection for a disorder of the 
back, claimed as the cervical, thoracic and lumbar spine, to 
include as secondary to a service-connected disability.

3.  Entitlement to service connection for headaches, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
September 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, which denied the veteran's 
claims of entitlement to service connection for an acquired 
psychiatric disorder, a back disorder, and headaches.  In 
February 1996 and December 1997, the Board remanded the case 
to the RO for additional development.  That development has 
been completed by the RO, and the case is once again before 
the Board for appellate review.


FINDINGS OF FACT

1.  There is no medical evidence which relates a current 
psychiatric disorder to service or to any service-connected 
disability. 

2.  There is no medical evidence indicating that the veteran 
currently suffers from a disorder of the back, claimed as the 
cervical, thoracic and lumbar spine related to service or to 
a service-connected disability.

3.  The veteran's current headaches are not related to 
service or to any service-connected disability. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include as secondary to a 
service-connected disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
disorder of the back, claimed as the cervical, thoracic and 
lumbar spine, to include as secondary to service-connected 
disability, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  Headaches were not incurred in or aggravated by service 
or by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to have been chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

Furthermore, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or is 
the result of a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Id.; see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The initial question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of her claims is well 
grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

In cases of secondary service connection, medical evidence is 
also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellant's unsupported 
lay testimony).  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Competent medical evidence is also 
required to satisfy the medical etiology or medical diagnosis 
issues in secondary service connection claims.  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the United States Court of Appeals for 
Veterans Claims (Court) has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply, 
a claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Id.

I.  Acquired Psychiatric Disorder and 
Back Disorder

A.  Acquired psychiatric disorder

The veteran claims that she suffers from an acquired 
psychiatric disorder which is related to service or to her 
service-connected temporomandibular joint (TMJ) syndrome.  A 
review of the record, however, shows that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that her claim for service 
connection for an acquired psychiatric disorder is well 
grounded.

Service medical records show that the veteran was seen for 
complaints of depression and anxiety.  In February 1991, for 
example, the veteran was seen for complaints of decreased 
energy and constant stress at work.  Mental status 
examination disclosed that the veteran's mood was depressed.  
The impression was adjustment disorder with depressed mood.  
The veteran was seen in April 1991 for complaints of anxiety 
attacks associated with medication she had been taking for 
back pain.  The assessment was anxiety questionably related 
to caffeine and the medication was changed.  The veteran was 
seen later that month when she reported a history of 
depression.  The assessment was questionable depression and 
questionably malingering. 

The record, however, shows that the veteran was separated 
from service because of a personality disorder.  The veteran 
was seen by several counselors while in service for her 
complaints of depression.  In January 1991, the veteran was 
referred by her supervisor to a licensed clinical social 
worker.  The social worker noted that the veteran continued 
to be depressed and suffered from a number of physical 
symptoms.  The veteran was seen by a psychologist in May 
1991, who indicated that the veteran appeared to be a 
passive-aggressive individual and expressed a greater than 
normal concern about body functioning.  In September 1991, it 
was recommended that the veteran be separated from service 
because of her passive-aggressive personality disorder, which 
was manifested by feelings of depression, physical symptoms, 
and an inability to adjust to military life.  During her 
separation examination in September 1991, the veteran noted 
that she had suffered from feelings of depression or 
excessive worrying.  The physician also noted that the 
veteran's stress was controlled with feedback techniques and 
was not considered disqualifying.  Physical examination at 
that time revealed no pertinent psychiatric abnormalities.

Although these records show that the impression on one 
occasion was an adjustment disorder with depressed mood, the 
veteran was discharged from service because of a personality 
disorder.  Service medical records also suggest that the 
veteran's complaints of depression were merely manifestations 
of her personality disorder rather than an Axis I diagnosis.  
The Board emphasizes that a personality disorder is not 
considered a disability for which service connection can be 
granted.  See 38 C.F.R. § 3.303(c).  Thus, no chronic 
psychiatric disorder for which compensation may be paid was 
noted during service.

In addition, no post-service medical evidence has been 
submitted which includes a medical opinion relating any 
current psychiatric disorder to service or to any service-
connected disability.  A VA psychiatric examination report 
dated in December 1991 included an Axis I diagnosis of 
history of depressive symptomatology which appeared to be in 
at least partial remission.  Hence, no current Axis I 
diagnosis was rendered at that time.  

The first post-service diagnosis of a psychiatric disability 
was rendered in 1993.  A VA outpatient treatment report dated 
in May 1993 included a diagnoses of mild depression and panic 
attacks.  A subsequent report of June 1993 included a 
diagnosis of panic attacks and history of depression.  
Neither of these reports, however, included a medical opinion 
relating these disorders to service or to a service-connected 
disability.  Indeed, the Board observes that the report of 
June 1993 did include the veteran's history of panic attacks 
dating back to service.  Nevertheless, the Board emphasizes 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute medical 
evidence of the required nexus.  See LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995). 

In connection with this appeal, the veteran was provided an 
additional psychiatric examination by the VA in November 
1996.  The examiner found that the veteran did not meet the 
criteria for a psychiatric disorder in the past nor 
presently.  No Axis I diagnosis was therefore rendered.  The 
examiner commented that although the veteran had been unhappy 
in the Navy and had suffered from panic attacks while on 
active duty, she did not meet the criteria for panic 
disorder. 

The Board finds that the evidence of record does not show 
that veteran currently suffers from a psychiatric disorder 
which is related to service or to a service-connected 
disability.  Based on the treatment reports in 1993 which 
include Axis I diagnoses, as well as the November 1996 VA 
psychiatric examination report which did not include any 
psychiatric diagnosis, it remains unclear whether the veteran 
suffers from a current psychiatric disorder.  However, even 
assuming for discussion purposes that the veteran has a 
current psychiatric disorder, no medical evidence has been 
submitted showing that any such disability is related to 
service or to a service-connected disability.  Based on the 
veteran's failure to meet this element alone, the Board can 
only conclude that her claim for service connection for an 
acquired psychiatric disorder is not well grounded. 

Indeed, the only evidence that the veteran suffers from a 
current psychiatric disorder which is related to service or 
to a service-connected disability is the veteran's own lay 
statements, including testimony presented before a Hearing 
Officer at the RO in September 1993.  However, the Court has 
clearly stated that where, as in this case, the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  The record does not indicate 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a psychiatric disorder.  Therefore, her lay 
statements cannot serve as a sufficient predicate upon which 
to find her claim for service connection well grounded.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for an 
acquired psychiatric disorder, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim is well grounded.  

B.  Back disorder

The veteran also maintains that she currently suffer from a 
back disorder involving her cervical, thoracic and lumbar 
spine which had its onset in service.  If direct service 
connection is not established for this disability, the 
veteran seeks service connection on a secondary basis, 
arguing that this disability is related to or has been 
aggravated by her service-connected TMJ syndrome.  However, 
as no competent evidence has been submitted showing that she 
currently suffers from a back disability, her claim for 
service connection must be denied as not well grounded.

The service medical records reflect that the veteran was 
indeed treated for back pain while in service.  A dental 
examination report dated in April 1990 noted the veteran's 
complaints of pain located at the middle of the back near the 
shoulders.  The veteran said that the pain usually occurred 
during periods in which she felt tired or stressed.  She 
reported further complaints of back pain on several occasions 
throughout April 1991, when she described a long history of 
back pain in her upper and cervical spine.  She reported 
cervical and upper back pain when initially seen in April 
1991 as well as headaches and occasional facial numbness; 
however, no pathology underlying the veteran's symptoms was 
identified at that time and the examiner indicated that he 
saw no evidence to suggest disease or nerve impingement 
causing her symptoms.  A diagnosis of rhomboid strain was 
rendered later in April when the veteran was seen for 
complaints related to Parafon Forte.  The veteran was seen 
later that month for complaints of back pain located from the 
sacrum to the neck.  She indicated that the pain would 
radiate to the neck during periods of increased stress.  
Examination revealed tenderness over the paraspinal 
musculature with mild spasm of the lumbar area.  Deep tendon 
reflexes were 2+/4, and strength was 5/5.  The assessment was 
mechanical back pain with mild spasm.  The separation 
examination report of September 1991, however, was negative 
for any further complaint, treatment or finding for any back 
problems.

More importantly, no competent medical evidence has been 
submitted which establishes that the veteran currently 
suffers from a back disorder related to service.  The veteran 
was afforded a VA rating examination in December 1991, at 
which time she reported back spasms in the upper right 
interscapular area.  On examination, there was normal range 
of motion of the low back, no muscle spasm between the 
shoulder blades, and no sensory deficits in either lower 
extremity.  Palpation suggested a minimal degree of 
dextroscoliosis to the right at the thoracic level.  The 
impression was thoracic muscle spasm of undetermined etiology 
and a minimal degree of levoscoliosis of the thoracolumbar 
junction.

VA outpatient treatment reports dated from April 1993 to 
September 1993 were negative for any back problems.  An X-ray 
of the cervical spine taken in April 1993 was entirely 
negative.

A VA orthopedic examination report dated in November 1996 
included the veteran's complaints of upper back pain which 
radiated to the cervical spine.  The examiner commented that 
it was difficult to obtain any precise medical history from 
the veteran because her recollections appeared vague.  The 
veteran reported that she had benefited from chiropractic 
treatment to the point where she had hardly any back pain at 
the time of examination, but still experienced cervical pain.  
No low back pain had been reported.  Examination of the 
dorsal spine showed marked tenderness to the right at the 
level of approximately the seventh dorsal vertebra near the 
medial edge of the right scapula.  Range of motion testing of 
the cervical spine showed flexion and extension to 30 
degrees, lateral flexion to 40 degrees, and rotation to 55 
degrees.  X-rays were not taken due to the veteran's 
pregnancy.  The examiner therefore noted that diagnosis would 
have to be deferred until X-rays could be taken.  The 
temporary impression was muscle spasm, controlled by 
chiropractic treatment.

The veteran was examined again by the VA in June 1997, where 
no underlying back pathology was found to account for the 
veteran's complaints of pain.  The veteran reported that her 
dental problems in service triggered pain in her upper back 
and neck.  X-rays of the cervical, thoracic, lumbar spine, 
and left and right scapula were all within normal limits.  
Based on findings from examination, as well as a thorough 
review of the record, the examiner rendered the following 
diagnoses: (1) history of neck pain, essentially normal to 
examination today; (2) history of rhomboid strain, 
essentially normal to examination today; and (3) lumbar spine 
normal to examination today.  The examiner also stated that 
he did not believe that the veteran suffered an injury to the 
cervical, thoracic or lumbar spine as a result of any 
injuries or conditions that she might have had while in 
service.  Thus, he concluded that no objective physical 
findings were found to support the veteran's subjective 
complaints.  

The only evidence that the veteran suffers from a current 
back disability which is related to service or to a service-
connected disability is the veteran's own lay statements, 
including her testimony at her September 1993 hearing.  
However, the Board notes that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones, 7 
Vet. App. at 137; Espiritu, 2 Vet. App. at 494-95.  Since the 
record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to a diagnosis of a back disorder, her lay statements 
cannot serve as a sufficient predicate upon which to find her 
claim for service connection for a back disorder to be well 
grounded.  See Heuer, 7 Vet. App. at 384 (citing Grottveit, 5 
Vet. App. at 93). 

In conclusion, no competent evidence has been submitted which 
shows that the veteran currently suffers from a back disorder 
which is related to service or to a service-connected 
disability.  Therefore, as the veteran has failed to prove 
this essential element, the Board must conclude that the 
claim of entitlement to service connection for a back 
disorder is not well grounded and must be denied.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

C.  Conclusion

In denying the above claims as not well grounded, the Board 
has considered the argument advanced by the veteran's 
representative that the VA has failed to properly assist the 
veteran in the development of her claims by not requesting 
additional development.  However, since each of the claims is 
not well grounded, the VA has no further duty to assist the 
veteran in developing the record to support her claims for 
service connection for an acquired psychiatric disorder and a 
back disorder.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").  

The Board is also unaware of any information in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground 
either of the veteran's claims.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The Board views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for each 
of the benefits sought, and the reasons why the current 
claims have been denied.  Id.

II.  Headaches

As a preliminary matter, the Board has carefully reviewed the 
record and finds that the veteran's claim for service 
connection for headaches is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Savage, supra.

As a result, the VA has a duty to assist the veteran in 
developing facts that are pertinent to this claim.  See 38 
U.S.C.A. § 5107(a).  The Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA outpatient treatment reports, and VA 
examination reports.  The veteran also provided testimony 
before a Hearing Officer at the RO.  Under these 
circumstances, no further assistance to the veteran with the 
development of evidence is required.  

The veteran claims that she suffers from tension headaches 
which began during her period of active duty service.  She 
also argues that her headaches are related to her service-
connected TMJ syndrome.  After carefully reviewing the 
evidence of record, however, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for headaches under both theories 
presented.

Service medical records show that the veteran was seen on 
numerous occasions for complaints of headaches.  During a 
dental examination in April 1990, the veteran reported 
headaches at various locations.  She related that they varied 
in intensity.  She complained, in pertinent part, of 
headaches on one occasion in February 1991; the assessment at 
that time was adjustment disorder with depressed mood.  In 
early April 1991, the veteran was seen for complaints of 
cervical and upper back pain and a two-year history of head 
and neck pain including headaches and facial numbness; the 
examiner found no underlying pathology for the veteran's 
complaints and noted that it was unclear as to whether the 
veteran had TMJ syndrome.  Later in April 1991, the veteran 
was seen for follow up on complaints of cervical pain on 
referral from the Dental clinic; the physician noted that it 
was her belief that the facial numbness and headaches were 
hyperventilation secondary to anxiety.  The separation 
examination report also documented the veteran's complaints 
of frequent, severe headaches.  The examiner noted on the 
Report of Medical History that the veteran had a history of 
stress headaches, controlled -- NCD (not considered 
disqualifying).  Headaches were not diagnosed on physical 
examination at that time.

During her initial VA rating examination in December 1991, 
the veteran reported headaches located at the right side of 
the face with numbness.  She said that her headaches were 
relieved by wearing a bite guard for her TMJ syndrome, 
although they had not been clearly identified with that 
disorder.  Following examination, the assessment was 
headaches, etiology indeterminate, secondary to tension, 
anxiety, or questionably depression or temporomandibular 
joint.  

VA outpatient treatment reports dated from April 1993 to 
September 1993 were considered, several of which refer to the 
veteran's headaches.  In June 1993, the veteran reported that 
she suffered from severe headaches which began in service.  
She denied any relationship between her panic attacks and the 
onset of her headaches.  The diagnoses included headaches of 
unknown etiology.  When seen for follow-up evaluation in 
September 1993, the veteran related that her headaches dated 
back three years prior.  She said that the headaches could be 
anywhere, but were located mostly on the right side of her 
head and could involve the neck.  She indicated that they 
occurred approximately twice a month and could last up to two 
days.  Examination revealed that cranial nerves II through 
XII were intact.  The assessment was headaches of variable 
nature, likely tension headaches, somewhat improved over 
time.  

The veteran was provided a neurological examination by the VA 
in October 1995, which included the veteran's history of 
diffuse, frequent headaches.  This report also noted that 
these headaches were unrelated to temporomandibular joint and 
not associated with nausea, vomiting, photophobia or visual 
aura.  No headaches were reported at the time of the 
examination.  Cranial nerve examination revealed no visual 
field cut.  Pupils were equal, round and reactive to light, 
with full extraocular movements intact for each eye.  No 
diagnosis pertaining to headaches was rendered.

Pursuant to the Board's remand in December 1997, the veteran 
was afforded dental and neurological examinations by the VA 
in March 1998.  During her dental examination, the veteran 
indicated that whenever she did anything that would possibly 
aggravate her temporomandibular problems (such as visiting 
the dentist) she premedicated with Aspirin and by placing ice 
packs on her face.  She stated that she suffered from severe 
headaches if she did not follow this procedure, which could 
last from hours to days.  The diagnoses were (1) persistent 
bilateral TMJ dysfunction, left joint being clinically 
moderate stage internal derangement, right joint being in 
early to intermediate stage internal derangement; (2) 
persistent myofascial pain of the masticatory muscles; and 
(3) recurrent headaches that appear to be muscle tension in 
origin.  No opinion was provided which related the headaches 
to service or to her service-connected TMJ syndrome. 

During her neurological examination, the examiner recorded 
the veteran's history of headaches dating back to 1990.  The 
veteran was unable to identify any precipitating factors.  
She denied any headaches during the prior two months. 
Examination was entirely normal.  The examiner characterized 
the veteran's headaches as chronic but did not believe they 
were migraine headaches.  The examiner concluded that the 
veteran suffered from tension headaches, which were not 
related to any TMJ symptoms or to her complaints while in 
service.  

After carefully considering the foregoing, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
headaches.  The only clinical evidence which suggested a 
possible relationship between the veteran's headaches and her 
TMJ syndrome is the December 1991 VA examination report, 
which included a diagnosis of headaches, etiology 
indeterminate, secondary to tension, anxiety, or questionably 
depression or temporomandibular joint.  (Emphasis added).  
Although this opinion states that there is a question at to 
whether the veteran's headaches are related to her TMJ 
syndrome, it is equivocal at best and suggests several other 
possible causes.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992) (a claim must be accompanied by evidence that suggests 
more than a purely speculative basis for granting 
entitlement).  

In contrast, the VA examination report of March 1998 included 
the examiner's unequivocal opinion that the veteran's 
headaches were not related to her complaints in service or to 
her service-connected TMJ problems.  This opinion was 
expressed after examining the veteran and reviewing the 
entire evidentiary record.  The Board therefore finds this 
opinion to be of greater probative value than the speculative 
opinion contained in the December 1991 VA examination report.  
The Board also finds that no medical opinion is contained in 
the record which contradicts the March 1998 opinion.  
Although some of the medical records discussed above include 
the veteran's history of headaches dating back to service, no 
additional medical comment was ever provided to confirm the 
veteran's contentions.  See LeShore v. Brown, 8 Vet. App. at 
409. 

The Board has also considered the veteran's own statements 
that her current headaches are related to her in-service 
complaints or to her service-connected TMJ syndrome.  There 
is no evidence, however, that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of headaches.  As a 
result, her lay statements are of little probative value and 
cannot serve as a basis for granting service connection for 
headaches.  See Heuer, 7 Vet. App. at 384 (citing Grottveit, 
5 Vet. App. at 93).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for headaches.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

ORDER

In the absence of evidence of a well-grounded claim, service 
connection for an acquired psychiatric disorder is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a disorder of the back, claimed as the 
cervical, thoracic and lumbar spine, is denied.

Service connection for headaches is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

